Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,759814, in further view of Uehara et al. (“S-033188. A small molecular inhibitor of Cap-dependent endonuclease of influenza A and B virus, leads to rapid and profound viral load reduction.” Presentation of an investigational Drug S-033188, Chicago, Illinois, 2016, IDS) and Uyeki et al. (“Clinical Practice guidelines by infectious disease society of America: 2018 update on diagnosis, treatment, chemoprophylaxis, and institutional outbreak management of seasonal influenza”, Clinical Infectious Diseases, 2019, Vol. 68, No. 6, e1-47, published December 2018), and in further view of .
 Although the claims at issue are not identical, they are not patentably distinct from each other because ‘814 claims crystalline of the compounds formulae (I) and (II), and pharmaceutical composition comprising the same. The only utility disclosed of the compound and composition is for treatment or prevention of symptom and/or disease induced by infection with influenza virus (col. 210, lines 23-34).  A package or a kit comprising the pharmaceutical composition and an instruction for how to use the pharmaceutical composition would have been at once envisaged by one of ordinary skill in the art as it is a common practice in therapeutic/pharmacy art to have pharmaceutical dosage in a package with an instruction for how to use it. As to the content of the instruction, it is noted that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). As to claim 2, note, treating an influenza infected patients immediately after the infection would have been within the purview of ordinary skill in the art. For claim 11, note, Uehara et al. teach that S-033188 ( the compound of formula (2), or Baloxavir marboxil) provides a superior inhibitory effect on influenza A and B virus replication. See, the entire document.
With respect to the therapeutic effects/benefits recited in claims 3-5, 7-10, 12-19, 25-28, note, such therapeutic effects/benefits would be inherent to a method of treating influenza infection within the compounds of formulae (1) or (2). Further, since the compounds have been known for inhibiting the replication of influenza virus, a treatment of underline etiology would have reasonably been expected to lead to ameliorating the symptoms caused by the etiology. As to the specific dosage amounts and dosage regimen as recite din claims 20-24, note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent according to the conditions of the patients, including body weight, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, the employment of conventional routes of administration, such as oral or parenteral, would have been within the purview of ordinary skill in the art. 
With respect to the particular risk factors and/or patients population recited in claim 1, note, Uyeki et al. reveals that the and the particular patient population of high risk of complication from influenza recited herein, such as person with chronic pulmonary, or cardiovascular (diseases),  has been well-known and recognized as patient population of high risk of complication from influenza, and those patients population should be treated with antiviral therapy as soon as possible. See, Table 4 at page e4, and page e5 the right column. Thus, the population recited herein has been well-recognized in the art as a species of general population. Thus, to one of ordinary skill in the art, there are two species (or subgenus)  of the genus of general population to be treated with the antiviral therapy: those with high risk of complication and those without the high risk of complication. In view of the fact that the issued patent teaches the genus, which is composed of two species (or subgenus).  Each of the species (or subgenus) would have been anticipated. When the reference teaches a small genus which places a claimed species in the possession of the public as in In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), and the species would have been obvious even if the genus were not sufficiently small to justify a rejection under 35 U.S.C. 102.
Claims 1-5, 7-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of US patent 11306106 in further view of Uehara et al. (“S-033188. A small molecular inhibitor of Cap-dependent endonuclease of influenza A and B virus, leads to rapid and profound viral load reduction.” Presentation of an investigational Drug S-033188, Chicago, Illinois, 2016, IDS) and    Uyeki et al. (“Clinical Practice guidelines by infectious disease society of America: 2018 update on diagnosis, treatment, chemoprophylaxis, and institutional outbreak management of seasonal influenza”, Clinical Infectious Diseases, 2019, Vol. 68, No. 6, e1-47, published December 2018).
 ‘106 claims a method of treating a disease caused by a virus having cap-dependent endonuclease, particularly, influenza virus, or preventing influenza virus infection, comprising administering to a patient in need thereof, a crystal of compound (2) herein, wherein the compound is administered orally, in a single dose in the amount of 5 mg to 80 mg, which may be in the form of tablet comprising 20mg of the compound. A package of kit comprising the tablets with an instruction of how to use the tablets would have been at once envisaged by one of ordinary skill in the art.  With respect to the therapeutic effects/benefits recited in claims 3-5, 7-10, 12-19, 25-28, note, such therapeutic effects/benefits would be inherent to a method of treating influenza infection within the compounds herein. Further, since the compounds have been known for inhibiting the replication of influenza virus, a treatment of underline etiology would have reasonably been expected to lead to ameliorating the symptoms caused by the etiology. As to the specific dosage amounts and dosage regimen as recite din claims 20-24, note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent according to the conditions of the patients, including body weight, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. As to claim 11, treating influenza B virus infection would have been obvious as Uehara et al. teach that S-033188 ( the compound of formula (2), or Baloxavir marboxil) provides a superior inhibitory effect on influenza A and B virus replication. See, the entire document. As to the content of the instruction, it is noted that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). As to claim 2, note, treating an influenza infected patients immediately after the infection would have been within the purview of ordinary skill in the art.
With respect to the particular risk factors and/or patients population recited in claim 1, note, Uyeki et al. reveals that the and the particular patient population of high risk of complication from influenza recited herein has been well-known and recognized as patient population of high risk of complication from influenza, and those patients population should be treated with antiviral therapy as soon as possible. See, Table 4 at page e4, and page e5 the right column. Thus, the population recited herein has been well-recognized in the art as a species of general population. Thus, to one of ordinary skill in the art, there are two species (or subgenus)  of the genus of general population to be treated with the antiviral therapy: those with high risk of complication and those without the high risk of complication. In view of the fact that the issued patent teaches the genus, which is composed of two species (or subgenus).  Each of the species (or subgenus) would have been anticipated. When the reference teaches a small genus which places a claimed species in the possession of the public as in In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), and the species would have been obvious even if the genus were not sufficiently small to justify a rejection under 35 U.S.C. 102.

Claims 1-5, 7-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28, 31-33 of copending Application No. 16/764067 in further view of  Uehara et al. (“S-033188. A small molecule inhibitor of Cap-dependent endonuclease of influenza A and B virus, leads to rapid and profound viral load reduction.” Presentation of an investigational Drug S-033188, Chicago, Illinois, 2016, IDS) and  Uyeki et al. (“Clinical Practice guidelines by infectious disease society of America: 2018 update on diagnosis, treatment, chemoprophylaxis, and institutional outbreak management of seasonal influenza”, Clinical Infectious Diseases, 2019, Vol. 68, No. 6, e1-47, published December 2018).
‘067 claims a solid preparation of the compound herein, particularly, in the form of tablet or granule, and a package comprising the same for treating influenza infection, particularly, for shortening the duration infected with influenza or reducing the influenza virus. A package comprising the pharmaceutical composition and an instruction for how to use the pharmaceutical composition would have been at once envisaged by one of ordinary skill in the art as it is a common practice in therapeutic/pharmacy art to have pharmaceutical dosage in a package with an instruction for how to use it. As to the content of the instruction, it is noted that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). With respect to the limitation of “a complication risk factor” recite in claim 1, note, risk factors of influenza infections, such as sinusitis, bronchitis, pneumonia are among the common and art recognized symptoms caused by influenza infection. As to claim 2, note, treating an influenza infected patients immediately after the infection would have been within the purview of ordinary skill in the art. For claim 11, note, Uehara et al. teach that S-033188 ( the compound of formula (2), or Baloxavir marboxil) provides a superior inhibitory effect on influenza A and B virus replication. See, the entire document.
	With respect to the therapeutic effects/benefits recited in claims 3-10, 12-19, 25-28, note, such therapeutic effects/benefits would be inherent to a method of treating influenza infection within the compounds of formulae (1) or (2). Further, since the compounds have been known for inhibiting the replication of influenza virus, a treatment of underline etiology would have reasonably been expected to lead to  ameliorating the symptoms caused by the etiology. As to the specific dosage amounts and dosage regimen as recite din claims 20-24, note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent according to the conditions of the patients, including body weight, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, the employment of conventional routes of administration, such as oral or parenteral, would have been within the purview of ordinary skill in the art. 
With respect to the particular risk factors and/or patients population recited in claim 1, note, Uyeki et al. reveals that the and the particular patient population of high risk of complication from influenza recited herein has been well-known and recognized as patient population of high risk of complication from influenza, and those patients population should be treated with antiviral therapy as soon as possible. See, Table 4 at page e4, and page e5 the right column. Thus, the population recited herein has been well-recognized in the art as a species of general population. Thus, to one of ordinary skill in the art, there are two species (or subgenus)  of the genus of general population to be treated with the antiviral therapy: those with high risk of complication and those without the high risk of complication. In view of the fact that the issued patent teaches the genus, which is composed of two species (or subgenus).  Each of the species (or subgenus) would have been anticipated. When the reference teaches a small genus which places a claimed species in the possession of the public as in In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), and the species would have been obvious even if the genus were not sufficiently small to justify a rejection under 35 U.S.C. 102.
This is a provisional nonstatutory double patenting rejection.
Claims 1-5, 7-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 53-72 of copending Application No. 16/830764 in view of Uehara et al. (“S-033188. A small molecular inhibitor of Cap-dependent endonuclease of influenza A and B virus, leads to rapid and profound viral load reduction.” Presentation of an investigational Drug S-033188, Chicago, Illinois, 2016, IDS) and   Uyeki et al. (“Clinical Practice guidelines by infectious disease society of America: 2018 update on diagnosis, treatment, chemoprophylaxis, and institutional outbreak management of seasonal influenza”, Clinical Infectious Diseases, 2019, Vol. 68, No. 6, e1-47, published December 2018).
‘764 claims a method of treating or preventing influenza virus infection comprising administering an effective amount of the compounds herein recited to patients infected with the influenza virus, wherein the effective amount is about 40 mg for patients <80 kg (body weight), and about 80 mg for patients ≥ 80 kg (body weight).  A package or a kit comprising the pharmaceutical composition and an instruction for how to use the pharmaceutical composition for practice the method of ‘764 would have been at once envisaged by one of ordinary skill in the art as it is a common practice in therapeutic/pharmacy art to have pharmaceutical dosage in a package with an instruction for how to use it. As to the content of the instruction, it is noted that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). With respect to the limitation of “a complication risk factor” recite in claim 1, note, risk factors of influenza infections, such as sinusitis, bronchitis, pneumonia are among the common and art recognized symptoms caused by influenza infection. As to claim 2, note, treating an influenza infected patients immediately after the infection would have been within the purview of ordinary skill in the art. For claim 11, note, Uehara et al. teach that S-033188 ( the compound of formula (2), or Baloxavir marboxil) provides a superior inhibitory effect on influenza A and B virus replication. See, the entire document.
	With respect to the therapeutic effects/benefits recited in claims 3-10, 12-19, 25-28, note, such therapeutic effects/benefits would be inherent to a method of treating influenza infection within the compounds of formulae (1) or (2). Further, since the compounds have been known for inhibiting the replication of influenza virus, a treatment of underline etiology would have reasonably been expected to lead to ameliorating the symptoms caused by the etiology. As to the specific dosage amounts and dosage regimen as recite din claims 20-24, note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent according to the conditions of the patients, including body weight, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, the employment of conventional routes of administration, such as oral or parenteral, would have been within the purview of ordinary skill in the art. As to the particular “index” or percentage  of infected patients to be treated recited in ‘764, note, such limitation would have been obvious to one of ordinary skill in the art because in treating the virus infections, one of ordinary skill in the art would have been motivated to treat all of the infected patients, thus would meet the limitation of at least 10%, or 25% of the infected patients. Further, one of ordinary skill in the art would have a reasonable expectation that the treatment would lead to a reduction of transmission rate from the infected patients since the compound has been known for reducing the virus replication. Further, detecting virus in patients for evaluating the therapeutic efficacy with conventional technique would have been within the purview of ordinary skill in the art.  
With respect to the particular risk factors and/or patients population recited in claim 1, note, Uyeki et al. reveals that the and the particular patient population of high risk of complication from influenza recited herein has been well-known and recognized as patient population of high risk of complication from influenza, and those patients population should be treated with antiviral therapy as soon as possible. See, Table 4 at page e4, and page e5 the right column. Thus, the population recited herein has been well-recognized in the art as a species of general population. Thus, to one of ordinary skill in the art, there are two species (or subgenus)  of the genus of general population to be treated with the antiviral therapy: those with high risk of complication and those without the high risk of complication. In view of the fact that the issued patent teaches the genus, which is composed of two species (or subgenus).  Each of the species (or subgenus) would have been anticipated. When the reference teaches a small genus which places a claimed species in the possession of the public as in In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), and the species would have been obvious even if the genus were not sufficiently small to justify a rejection under 35 U.S.C. 102.
This is a provisional nonstatutory double patenting rejection.
Claims 1-5, 7-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 20-22 of copending Application No. 16/825263 in view of Uehara et al. (“S-033188. A small molecular inhibitor of Cap-dependent endonuclease of influenza A and B virus, leads to rapid and profound viral load reduction.” Presentation of an investigational Drug S-033188, Chicago, Illinois, 2016, IDS) and Kawai et al. (WO 2018/030463 A1, IDS, US 1075981 B2 and US 20190169206 A1 are US equivalence) and    Uyeki et al. (“Clinical Practice guidelines by infectious disease society of America: 2018 update on diagnosis, treatment, chemoprophylaxis, and institutional outbreak management of seasonal influenza”, Clinical Infectious Diseases, 2019, Vol. 68, No. 6, e1-47, published December 2018).

‘263 claims a method of treating influenza virus infection comprising administering an effective amounts of a compound recited herein and a neuraminidase inhibitor, such as oseltamivir, zanamivir, and peramivir, old and well-known influenza virus treating agents,  to a subject, wherein the subject has an influenza viral infection, has been symptomatic of the influenza virus infection less than 96 hours and having a complication that need to be hospitalized, as well as a pharmaceutical composition comprising the therapeutic agents used in claimed method and a package comprising the pharmaceutical composition and instruction. As to the content of the instruction, it is noted that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). With respect to the limitation of “a complication risk factor” recite in claim 1, note, risk factors of influenza infections, such as sinusitis, bronchitis, pneumonia are among the common and art recognized symptoms caused by influenza infection. As to claim 2, note, treating an influenza infected patients immediately after the infection would have been within the purview of ordinary skill in the art. For claim 11, note, Uehara et al. teach that S-033188 ( the compound of formula (2), or Baloxavir marboxil) provides a superior inhibitory effect on influenza A and B virus replication. See, the entire document.
	With respect to the therapeutic effects/benefits recited in claims 3-10, 12-19, 25-28, note, such therapeutic effects/benefits would be inherent to a method of treating influenza infection within the compounds of formulae (1) or (2). Further, since the compounds have been known for inhibiting the replication of influenza virus, a treatment of underline etiology would have reasonably been expected to lead to  ameliorating the symptoms caused by the etiology. As to the specific dosage amounts and dosage regimen as recite din claims 20-24, note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent according to the conditions of the patients, including body weight, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, the employment of conventional routes of administration, such as oral or parenteral, would have been within the purview of ordinary skill in the art.
With respect to the particular risk factors and/or patients population recited in claim 1, note, Uyeki et al. reveals that the and the particular patient population of high risk of complication from influenza recited herein has been well-known and recognized as patient population of high risk of complication from influenza, and those patients population should be treated with antiviral therapy as soon as possible. See, Table 4 at page e4, and page e5 the right column. Thus, the population recited herein has been well-recognized in the art as a species of general population. Thus, to one of ordinary skill in the art, there are two species (or subgenus)  of the genus of general population to be treated with the antiviral therapy: those with high risk of complication and those without the high risk of complication. In view of the fact that the issued patent teaches the genus, which is composed of two species (or subgenus).  Each of the species (or subgenus) would have been anticipated. When the reference teaches a small genus which places a claimed species in the possession of the public as in In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), and the species would have been obvious even if the genus were not sufficiently small to justify a rejection under 35 U.S.C. 102.
The further employment of other known anti-influenza agents, such as oseltamivir, zanamivir, and peramivir, recited in ‘263 would have been obvious over the claims herein in further view of  Kawai et al. Kawai et al. teach the employment of compound herein for treating influenza virus infection, particularly in combination with Neuraminidase inhibitor, such as oseltamivir, zanamivir, and peramivir. See, particularly, paragraph [0028], item (43), paragraph [0189], and the claims. Kawai et al. further reveals that oseltamivir, zanamivir, have been known in the art for treating influenza virus infection. See, particularly, paragraph [0003]. (all the Kawai citations are based on US 20190169206 A1)
This is a provisional nonstatutory double patenting rejection.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (WO 2018/030463 A1, IDS, US 1075981 B2 and US 20190169206 A1 are US equivalence) 
Kawai et al. teach a pharmaceutical composition comprising the compounds herein (page 10,  item (16) of US 20190169206 A1), wherein the compound is cap-dependent endonuclease inhibitor, an antiviral agent (page 12,  item (22)-(23) (US 20190169206 A1); the composition is used for shortening time to alleviation of  influenza symptom; and method of shortening time to alleviation of influenza symptoms, or reducing the influenza virus, comprising administering the composition. See, page 12, items (24) to (25-4). In one embodiments, it is a crystalline of compound (2) herein,  
    PNG
    media_image1.png
    180
    188
    media_image1.png
    Greyscale
, pharmaceutical composition comprising the same, in various dosage forms, such as tablet, powder, capsule, etc. and method of using the same for treating influenza infection, shortening time to alleviation of influenza symptom to treat and/or preventing an influenza virus infection disease. The administration of the composition may be realized by any of the conventional routes, such as oral, parenteral. See, page 12, items (26) to page 13, item (41). (US 20190169206 A1). Kawai et al. discloses that it has been well-recognized that “Influenza is a particularly important disease in a high risk population such as baby and elderly, a complication rate with pneumonia is high in elderly, and death with influenza is occupied with elderly in many cases.” (see, paragraph [0002])(US 20190169206A1).   In the clinical test, the efficacy and safety of a single oral administration of an investigational drug (active ingredient (Compound II-6, the compound 2 herein): 10 mg, 20 mg, 40 mg) to patients infected by influenza virus were evaluated by a randomized, placebo-controlled, double-blind comparative study. As for the primary endpoint, subjects made evaluations by themselves on a 4-point scale [0: none, 1: mild, 2: moderate, 3: severe] concerning the time to alleviation of influenza symptoms (the time from the beginning of administration of the investigational drug until 7 influenza symptoms ("cough", "sore throat", "headache", "nasal congestion", "feverishness or chills", "muscular or joint pain", and "fatigue") were alleviated) to evaluate the efficacy of the investigational drug over the placebo.(paragraph [0453]) (US 20190169206 A1). The composition is in tablet form administered orally. The results indicate the compound greatly shortening the time of alleviation of the symptoms caused by influenza virus infection. about 75 to 79% of the patients infected with influenza A, and about 21-23% of the patients infected with influenza B. The treatment greatly shortened the time of alleviation of the major symptoms of influenza viral infection, and reduce the virus titer. See, particularly, paragraphs [0453] to [0485]. (US 20190169206 A1).  AS to the limitation of “complication risk factor” as recited herein, including “being age of 65 or old”, note, Kawai et al. discloses that it has been well-recognized that “Influenza is a particularly important disease in a high risk population such as baby and elderly, a complication rate with pneumonia is high in elderly, and death with influenza is occupied with elderly in many cases.” (see, paragraph [0002])(US 20190169206A1). Thus, treating influenza infected patients with high risk of complication, such as elderly over 65 of age would have been at once envisaged by one of ordinary skill in the art.  
A package or a kit comprising the pharmaceutical composition and an instruction for how to use the pharmaceutical composition would have been at once envisaged by one of ordinary skill in the art as it is a common practice in therapeutic/pharmacy art to have pharmaceutical dosage in a package with an instruction for how to use it. As to the content of the instruction, it is noted that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). With respect to the limitation of “a complication risk factor” recite in claim 1, note, risk factors of influenza infections, such as sinusitis, bronchitis, pneumonia are among the common and art recognized symptoms caused by influenza infection. As to claim 2, note, treating an influenza infected patients immediately after the infection, such as with 48 hours of the infection, would have been at once envisaged by one of ordinary skill in the art. 


Claim(s) 15, 7-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche (“Baloxavir Marboxil capstone-2,” slide deck  IDS)
Roche reveals a phase III clinical trials using baloxavir for treating influenza in high-risk patients wherein Baloxavir Marboxil (the compound employed herein) 40 or 80 mg were administered (daily) to the patients who are age ≥ 12 years, weight ≥ 40kg,  fever ≥38oC; ≤48 hours from symptoms onset. The high risk patients include: 
    PNG
    media_image2.png
    201
    612
    media_image2.png
    Greyscale

The results shows that baloxavir is superior to placebo and oseltamivir in in proving symptoms in influenza B, with shortens TCVS,  significant fewer influenza-related complications. See, the entire document.
A package or a kit comprising the pharmaceutical composition and an instruction for how to use the pharmaceutical composition would have been at once envisaged by one of ordinary skill in the art as it is a common practice in therapeutic/pharmacy art to have pharmaceutical dosage in a package with an instruction for how to use it. As to the content of the instruction, it is noted that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). 
With respect to the therapeutic effects/benefits recited in claims 3-5, 7-10, 12-19, 25-28, note, such therapeutic effects/benefits would be inherent to a method of treating influenza infection. Further, since the compounds have been known for inhibiting the replication of influenza virus, a treatment of underline etiology would have reasonably been expected to lead to ameliorating the symptoms caused by the etiology. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (WO 2018/030463 A1, IDS, US 1075981 B2 and US 20190169206 A1 are US equivalence) in further view of Uyeki et al. (“Clinical Practice guidelines by infectious disease society of America: 2018 update on diagnosis, treatment, chemoprophylaxis, and institutional outbreak management of seasonal influenza”, Clinical Infectious Diseases, 2019, Vol. 68, No. 6, e1-47, published December 2018) and Uehara et al. (“S-033188. A small molecular inhibitor of Cap-dependent endonuclease of influenza A and B virus, leads to rapid and profound viral load reduction.” Presentation of an investigational Drug S-033188, Chicago, Illinois, 2016, IDS).
Kawai et al. teach a pharmaceutical composition comprising the compounds herein (page 10, item (16) of US 20190169206 A1), wherein the compound is cap-dependent endonuclease inhibitor, an antiviral agent (page 12, item (22)-(23) (US 20190169206 A1); the composition is used for shortening time to alleviation of influenza symptom; and method of shortening time to alleviation of influenza symptoms, or reducing the influenza virus, comprising administering the composition. See, page 12, items (24) to (25-4). In one embodiments, it is a crystalline of compound (2) herein,  
    PNG
    media_image1.png
    180
    188
    media_image1.png
    Greyscale
, pharmaceutical composition comprising the same, in various dosage forms, such as tablet, powder, capsule, etc. and method of using the same for treating influenza infection, shortening time to alleviation of influenza symptom to treat and/or preventing an influenza virus infection disease. The administration of the composition may be realized by any of the conventional routes, such as oral, parenteral. See, page 12, items (26) to page 13, item (41). (US 20190169206 A1). In the clinical test, the efficacy and safety of a single oral administration of an investigational drug (active ingredient (Compound II-6, the compound 2 herein): 10 mg, 20 mg, 40 mg) to patients infected by influenza virus were evaluated by a randomized, placebo-controlled, double-blind comparative study. As for the primary endpoint, subjects made evaluations by themselves on a 4-point scale [0: none, 1: mild, 2: moderate, 3: severe] concerning the time to alleviation of influenza symptoms (the time from the beginning of administration of the investigational drug until 7 influenza symptoms ("cough", "sore throat", "headache", "nasal congestion", "feverishness or chills", "muscular or joint pain", and "fatigue") were alleviated) to evaluate the efficacy of the investigational drug over the placebo.(paragraph [0453]) (US 20190169206 A1).. The composition is in tablet form administered orally. The results indicate the compound greatly shortening the time of alleviation of the symptoms caused by influenza virus infection. about 75 to 79% of the patients infected with influenza A, and about 21-23% of the patients infected with influenza B. The treatment greatly shortened the time of alleviation of the major symptoms of influenza viral infection, and reduce the virus titer. See, particularly, paragraphs [0453] to [0485]. (in US 20190169206 A1).  
Kawai et al. do not teach expressly a package comprising the pharmaceutical composition herein and an instruction as herein recited, nor the specific dosage amounts, and the particular patient population of high risk of complication from influenza. 
However, Uyeki et al. reveals that the and the particular patient population of high risk of complication from influenza recited herein has been well-known and recognized as patient population of high risk of complication from influenza, and those patients population should be treated with antiviral therapy as soon as possible. See, Table 4 at page e4, and page e5 the right column. Uehara et al. teach that S-033188 (the compound of formula (2), or Baloxavir marboxil) provides a superior inhibitory effect on influenza A and B virus replication. See, the entire document
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a package comprising the pharmaceutical composition herein and an instruction for how to use the composition, and to use the same for antiviral treatment for those patients having high risk of risk of complication from influenza.
A person of ordinary skill in the art would have been motivated to make a package comprising the pharmaceutical composition herein and an instruction for how to use the composition and to use the same for antiviral treatment for those patients having high risk of risk of complication from influenza because the compound herein has been known for its superior inhibitory effect on influenza A and B virus replication, and those patients with high risk of complication from influenza have been known to be treated with antiviral therapy as soon as possible. Further, the particular patients population recited herein as of high risk has been well-recognized in the art as a species (or subgenus) of the general population. Thus, to one of ordinary skill in the art, there are two species (or subgenus) of the genus of general population to be treated with the antiviral therapy: those with high risk of complication and those without the high risk of complication. In view of the fact that the issued patent teaches the genus, which is composed of two species (or subgenus).  Each of the species (or subgenus) would have been anticipated. When the reference teaches a small genus which places a claimed species in the possession of the public as in In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), and the species would have been obvious even if the genus were not sufficiently small to justify a rejection under 35 U.S.C. 102.
Further, it is a common practice in therapeutic/pharmacy art to have pharmaceutical dosage in a package with an instruction for how to use it. As to the content of the instruction, it is noted that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). As to the specific dosage amounts and dosage regimen as recite din claims 20-24, note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent according to the conditions of the patients, including body weight, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. The particular benefit as recited in claims 29 and 30 would have been inherent to those composition and would have been reasonably expected as the composition would suppress the viral infection. With respect to the therapeutic effects/benefits recited in claims 3-10, 12-19, 25-28, note, such therapeutic effects/benefits would be inherent to a method of treating influenza infection within the compounds of formulae (1) or (2). Furthermore, since the compounds have been known for inhibiting the replication of influenza virus, a treatment of underline etiology would have reasonably been expected to lead to ameliorating the symptoms caused by the etiology. 
Claims 1-5, 7-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (WO 2018/030463 A1, IDS, US 1075981 B2 and US 20190169206 A1 are US equivalence) in further view of Uyeki et al. (“Clinical Practice guidelines by infectious disease society of America: 2018 update on diagnosis, treatment, chemoprophylaxis, and institutional outbreak management of seasonal influenza”, Clinical Infectious Diseases, 2019, Vol. 68, No. 6, e1-47, published December 2018) and Uehara et al. (“S-033188. A small molecular inhibitor of Cap-dependent endonuclease of influenza A and B virus, leads to rapid and profound viral load reduction.” Presentation of an investigational Drug S-033188, Chicago, Illinois, 2016, IDS) for reasons as discussed above, and in further view of Roche (“Baloxavir Marboxil capstone-2,” slide deck  IDS).
Roche reveals a phase III clinical trials using baloxavir for treating influenza in high-risk patients wherein Baloxavir Marboxil (the compound employed herein) 40 or 80 mg were administered (daily) to the patients who are age ≥ 12 years, weight ≥ 40kg,  fever ≥38oC; ≤48 hours from symptoms onset. The high risk patients include: 
    PNG
    media_image2.png
    201
    612
    media_image2.png
    Greyscale

The results shows that baloxavir is superior to placebo and oseltamivir in in proving symptoms in influenza B, with shortens TCVS,  significant fewer influenza-related complications. See, the entire document. Thus, Roche provide further motivation to one of ordinary skill in the art to use baloxavir for treating influenza in those patients at high risk of developing influenza-related complications because Baloxavir has demonstrated superior benefit in treating such patients.
Response to the Arguments
Applicants’ amendments and remarks submitted June 1, 2022 have been fully considered, but found unpersuasive to the rejections set forth above.
As to the rejections under 35 U.S.C. 102, note, the amendments are persuasive as to the rejection of the method claims 1-5, 7-28, but are not persuasive as to the claim 29-30, the composition and the package. Applicants contend that Kawai et al. do not teach the use of the composition or treating influenza patients having the risk factors as defined in the claim. The arguments are not probative. Note,  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the composition of Kawai is fully capable of performing the intended use herein
With respect to the rejections under 35 U.S.C. 103, applicants contend that Uyeki does not teach disclose that person with a chronic lung disease,  endocrine disorder or a heart disease” The arguments are not persuasive. Uyeki expressly teaches in table 4 that persons who are at high risk of complication from influenza include: person with chronic pulmonary disorder (aka. chronic lung disease), cardiovascular disorder (aka. hear disease), Thus, it would have been obvious to one of ordinary skill in the art to use Baloxavir for treating influenza patients who have heart disease or chronic lung disease.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 1, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627